Title: From George Washington to Thomas Jefferson, 1 January 1788
From: Washington, George
To: Jefferson, Thomas

 

Dear Sir,
Mount Vernon [1 January 1788]

I have received your favor of the 15th of August, and am sorry that it is not in my power to give you any further information relative to the practicability of opening a communication between Lake Erie and the Ohio, than you are already possessed of. I have made frequent enquiries since the time of your writing to me on that subject while Congress were sitting at Annapolis, but could never collect any thing that was decided or satisfactory: I have again renewed them, and flatter myself with better prospect of success.
The accts generally agree as to its being a flat country between the waters of Lake Erie & Big-Beaver; but differ very much with respect to the distance between their sources—their navigation—and the inconveniencies which would attend the cutting a canal between them.
From the best information I have been able to obtain of that Country, the sources of the Muskingham & Cayohoga approach nearer to each other than any water of Lake Erie does to Big-Beaver: But a communication by this River would be more circuitous & difficult; having the Ohio in a greater extent, to ascend; unless the latter could be avoided by opening a communication between James River and the Great Kanhawa—or between the little Kanhawa and the west branch of Monongahela, which is said to be very practicable by a short portage—As testimony thereof, the States of Virginia & Maryland have opened (for I believe it is compleated) a road from the No. branch of Potomack, commencing at, or near the mouth of Savage River, to the Cheat River, from whence the former are continuing it to the Navigable water of the little Kanhawa.
The distance between Lake Erie & the Ohio, through the Big-Beaver, is, however, so much less than the rout through the Muskingham, that it would, in my opinion, operate very strongly in favor of opening a canal between the Source of the nearest water of the Lake & Big-Beaver, altho the distance between them should be much greater and the operation more difficult than to the Muskingham. I shall omit no opportunity of gaining every information relative to this important Subject;

and will, with pleasure, communicate to you whatever may be worthy of your attention.
I did myself the honor to forward to you the plan of Government formed by the Convention, the day after that body rose; but was not a little disappointed, and mortified indeed (as I wished to make the first offering of it to you) to find by a letter from Commod[or]e Jones, dated in New York the 9th of Novr that it was, at that time, in his possession. You have, undoubtedly recd it, or some other ’ere now, and formed an opinion upon it. The public attention is, at present, wholly engrossed by this important subject. The Legislatures of those States (Rhode Island excepted) which have met since the Constitution has been formed, have readily assented to its being submitted to a Convention chosen by the People. Pensylvania, New Jersey, & Delaware are the only States whose Conventions have as yet decided upon it. In the former it was adopted by 46 to 23 and in the two latter unanimously. Connecticut and Massachusetts are to hold their Conventions on the 1st & 2d tuesdays of this Month—Maryland in April, Virginia in June, and upon the whole, it appears, so far as I have had an opportunity of learning the opinions of the people in the several States, that it will be received. There will, undoubtedly, be more or less opposition to its adoption in most of the States; and in none a more formidable one than in this; as many influencial characters here have taken a decided part against it, among whom are Mr Henry, Colo. Mason, Govr Randolph and Colo. R. H. Lee; but from every information which I have been able to obtain, I think there will be a majority in its favor notwithstanding their dissention. In New York a considerable opposition will also be given.
I am much obliged to you, my dear Sir, for the Acct which you gave me of the general state of affairs in Europe. I am glad to hear that the Assemblée des Notables has been productive of good in France. The abuse of the finances being disclosed to the King, & the Nation, must open their eyes, and lead to the adoption of such measures as will prove beneficial to them in future. From the public papers it appears that the Parliaments of the several Provinces, & particularly that of Paris, have acted with great spirit & resolution. Indeed the rights of Mankind, the priviledges of the people, and the true principles of liberty, seem

to have been more generally discussed & better understood throughout Europe since the American revolution than they were at any former period.
Altho’ the finances of France and England were such as led you to suppose, at the time you wrote to me, would prevent a rupture between those two powers, yet, if we credit the concurrent accts from every quarter, there is little doubt but that they have commenced hostilities before this. Russia & the Porte have formally began the contest, and from appearances (as given to us) it is not improbable but that a pretty general war will be kindled in Europe. should this be the case, we shall feel more than ever the want of an efficient general Government to regulate our Commercial concerns, to give us a National respectability, and to connect the political views and interests of the several States under one head in such a manner as will effectually prevent them from forming seperate, improper, or indeed any connection, with the European powers which can involve them in their political disputes. For our situation is such as makes it not only unnecessary, but extremely imprudent for us to take a part in their quarrels; and whenever a contest happens among them, if we wisely & properly improve the advantages which nature has given us, we may be benefitted by their folly—provided we conduct ourselves with circumspection, & under proper restriction, for I perfectly agree with you, that an extensive speculation, a spirit of gambling, or the introduction of any thing which will divert our attention from Agriculture, must be extremely prejudicial, if not ruinous to us. but I conceive under an energetic general Government such regulations might be made, and such measures taken, as would render this Country the asylum of pacific and industrious characters from all parts of Europe—would encourage the cultivation of the Earth by the high price which its products would command—and would draw the wealth, and wealthy men of other Nations, into our own bosom, by giving security to property, and liberty to its holders. I have the honor to be with great esteem & regard Dear Sir Yr Most Obedt & Most Hble Servt

Go: Washington

